          Case 4:19-cv-00033-JM Document 49 Filed 08/31/20 Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

GERBER PRODUCTS COMPANY                                                         PLAINTIFF

v.                                        No. 4:19-cv-33

MITCHELL WILLIAMS SELIG
GATES &. WOODYARD PLLC, et al                                                   DEFENDANTS

                                               ORDER

        Pending are four motions filed by Defendants in this legal malpractice case: a motion for

summary judgment, a motion for reconsideration, a motion in limine, and a motion for leave to

file an amended answer and counterclaim. (Doc. Nos. 11, 29, 32, and 44). All are ripe for

consideration.

                 I. Motion for Summary Judgment and Motion for Reconsideration

        Defendants move for summary judgment on two grounds: one, the malpractice claim is

barred by the statute of limitation; and, two, Plaintiff cannot prove Defendants’ negligence was

the proximate cause of its damages. Summary judgment is appropriate only when the evidence,

when viewed in the light most favorable to the nonmoving party, shows that there is no genuine

issue of material fact and that the defendant is entitled to entry of judgment as a matter of law.

Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The initial burden is on

the moving party to demonstrate the absence of a genuine issue of material fact. Celotex., at 323.

If that burden is met, the nonmoving party must do more than rely on allegations or denials in the

pleadings, and the court should grant summary judgment if any essential element of the prima

facie case is not supported by specific facts sufficient to raise a genuine issue for trial. Register v.

Honeywell Fed. Mfg. & Techs., LLC., 397 F.3d 1130, 1136 (8th Cir. 2005) (citing Celotex at

324).
          Case 4:19-cv-00033-JM Document 49 Filed 08/31/20 Page 2 of 13



                                     The Underlying Action

       This malpractice action stems from a case filed in the Circuit Court of Sebastian County,

Arkansas by Vee-Jay Cement Contracting Company, Inc. (Vee-Jay) against CECO Concrete

Construction, LLC (CECO), Alberici Constructors, Inc. (Alberici), and Gerber Products

Company (Gerber) (Case No. CV-2012-435) (the “underlying action”). Gerber retained the law

firm of Mitchell, Williams, Selig, Gates & Woodyard, PLLC to represent it in that action; Byron

Freeland is a member of that firm (collectively Defendants will be referred to as “the Mitchell

firm”). At some point, the plaintiff’s claim was resolved and dismissed, but cross-claims

remained among the defendants.

       During the course of discovery in the underlying action, Alberici propounded requests for

production of documents (RFPs) to Gerber in January of 2013; Gerber served its responses in

February of 2013. Shortly thereafter, counsel for CECO emailed Freeland to tell him that he

believed that some of the documents Gerber had produced may be privileged. The Mitchell firm

confirmed that some of the documents that had been produced were privileged, and CECO

returned the privileged documents. The Mitchell firm stated that it would work on a privilege

log. In April of 2013, CECO served RFPs on Gerber; Gerber responded to this discovery in May

of 2013. In responding to both Alberici and CECO’s RFPs, the Mitchell firm did not make any

objections to the requested material and simply responded “See documents provided on enclosed

diskettes.”

       On May 6, 2013, not satisfied with Gerber’s February responses, Alberici filed a motion

to compel discovery. CECO joined the motion on June 6, 2013 and filed its own motion to

compel. After a hearing, the circuit court granted the motions on July 12, 2013, ordering Gerber

to respond to the RFPs as written since it had not raised any objections to them.



                                                2
          Case 4:19-cv-00033-JM Document 49 Filed 08/31/20 Page 3 of 13



       After reviewing the approximately 96,000 additional pages produced by Gerber, CECO

filed a second set of RFPs in June 2015. In response, Gerber provided thousands more pages of

documents and on July 23, 2015, an eight-page privilege log. This prompted CECO to file a

second motion to compel in October 2015, arguing among other issues that the responses to the

second set of RFPs were incomplete and pointing out that, again, Gerber had not filed any

objections to the RFPs. The circuit court granted the second motion to compel in January of 2016

and imposed sanctions against Gerber.

       In February 2016, Gerber produced an additional 18,000 pages of documents and a 13-

page second privilege log. This privilege log listed some documents that had not been listed on

the first privilege log. In March 2016, CECO sent a letter to Gerber asserting that Gerber had

waived its claim of privilege by waiting too long to assert it and that some of the documents

listed as privileged in the second log had already been produced during the course of discovery

without objection.

       On February 11, 2016, Gerber filed a motion for protective order to govern the

production of confidential information, including both documents that it had already produced

and documents it had yet to produce. On March 25, 2016, the Mitchell firm was relieved as

counsel for Gerber in the underlying action.

       In July 2016, Gerber, now with new counsel, filed a motion for protective order asking

for the return of privileged documents that had been previously produced while the Mitchell firm

was on the case. The motion also sought to protect documents not yet produced that were

identified on the two privilege logs. The circuit court denied the motion, and Gerber filed an

interlocutory appeal of the denial.




                                                 3
            Case 4:19-cv-00033-JM Document 49 Filed 08/31/20 Page 4 of 13



          On appeal, the Arkansas Court of Appeals addressed two questions: (1) whether the

circuit court erred in holding that Gerber had waived its right to assert attorney-client and work-

product privilege as to documents it had yet to produce and (2) whether the circuit court erred in

refusing to allow the retrieval or destruction of the privileged documents Gerber had already

inadvertently produced. Gerber Prod. Co. v. CECO Concrete Constr., LLC, 533 S.W.3d 139

(Ark. App. 2017). As to the documents not yet produced, the court held that the circuit judge

had not abused his discretion in finding that Gerber waived all objections to the RFP by failure to

object in a timely fashion. Specifically, the court noted:

          Here, it is beyond dispute that Gerber did not make a privilege objection or ask
          for a protective order in its 2013 response to the first set of RFPs; in fact, Gerber
          did not make any cognizable claim of privilege until its privilege logs were
          provided to CECO in July 2015 and February 2016. By any standards, Gerber's
          claims of attorney-client and work-product privileges were woefully overdue at
          that point.

Id. at 144. In upholding the circuit court’s decision, the Court of Appeals considered “the overall

circumstances of the case,” including Gerber’s “general lack of compliance” which

“exacerbated” Gerber’s untimely claims of privilege. Id. at 144-145. 1 As to the documents

inadvertently produced by Gerber, the Court of Appeals again found that the circuit court was

within its discretion in finding that Gerber’s “lack of precautions to prevent inadvertent

disclosures” had led to a waiver” of Gerber’s claims of privilege. 2 Id. at 145.

          The underlying action was still pending at the time this malpractice action was filed on

January 15, 2019 and when the Mitchell firm filed its motion for summary judgment. After the



1
    The court also clarified that the circuit court’s ruling was not based on “broad-subject-matter
    waiver” and declined to consider Gerber’s argument on that issue.
2
    The court emphasized that “the series of events throughout the parties' multiyear history of
    discovery demonstrates a pattern by Gerber of providing large numbers of documents without
    objection and without sufficient and diligent screening for privileged materials.” Id. at 145.
                                                    4
            Case 4:19-cv-00033-JM Document 49 Filed 08/31/20 Page 5 of 13



motion for summary judgment was ripe, the Court, via staff, sent an email to counsel on January

27, 2020 indicating a potential ruling that would grant the motion for summary judgment in part

and deny it in part. On February 4, 2020, the Court held a conference call at which the parties

agreed to participate in a settlement conference and to notify the Court when they were ready to

do so; there would be no written order on the motion for summary judgment until after the

settlement conference. A jury trial was held in the underlying action in February of 2020. 3 Shortly

thereafter, on March 11, 2020, the Mitchell firm filed a Motion for Reconsideration 4 in this action

challenging the Court’s informal email ruling on its motion for summary judgment. Subsequently,

the parties participated in a settlement conference before Magistrate Judge Jerome T. Kearney.

The parties were unable to reach a settlement, putting both the motion for summary judgment and

the motion for reconsideration back before this Court for determination. Since no formal order

was entered as to the motion for summary judgment, the Court will consider both motions together,

treating the filings related to the motion for reconsideration as supplements to the parties’ original

summary judgment arguments.

                                       Statute of Limitations

         The statute of limitations for legal malpractice actions is three years. Ark. Code Ann. §

16-56-105; Moix-McNutt v. Brown, 74 S.W.3d 612 (Ark. 2002). The three years begins to run

on the date of the occurrence of the negligent act. Brown, 74 S.W.3d at 613. This action was

filed on January 15, 2019. Therefore, only acts of negligence that occurred between January 15,

2016 and March 25, 2016 (the date the Mitchell firm was relieved as counsel) can be the basis



3
    The Court has been advised that a verdict was entered against Gerber in the amount of
    $1,894,356, but the jury also awarded damages to Gerber in the amount of $1,276,265; no
    further specifics are known to the Court.
4
    Doc. No. 29.
                                                  5
            Case 4:19-cv-00033-JM Document 49 Filed 08/31/20 Page 6 of 13



for Gerber’s claim of legal malpractice.

          The Mitchell firm argues that the decision of the Arkansas Court of Appeals on the

discovery issues adjudicated the fact that its act of negligence occurred in 2013, and that because

Gerber initiated the appeal and was a party to it, the doctrine of collateral estoppel “bind[s]

Gerber to the findings of the Court of Appeals regarding the waiver occurring in the year 2013.” 5

(Doc. 13, p. 7). Gerber argues that the Mitchell firm committed separate acts of negligence in

February of 2016 that are not barred by the statute of limitations. Gerber points to the Mitchell

firm’s failure to assert objections in discovery responses on February 12, 2016, its production of

privileged documents on February 12, 2016, and its submission of a privilege log that listed

documents already produced on or about February 12, 2016. (Doc. No. 17, p. 5 and Doc. No.

16-3).

          Since this Court’s jurisdiction is based on diversity, Arkansas law applies to the issue of

collateral estoppel. The following four elements must be proven before the doctrine of collateral

estoppel applies to bind a party to a determination in a prior proceeding: “(1) the issue sought to

be precluded must be the same as that involved in the prior litigation; (2) that issue must have

been actually litigated; (3) the issue must have been determined by a valid and final judgment;

and (4) the determination must have been essential to the judgment.” State Office of Child

Support Enforcement v. Willis, 347 Ark. 6, 59 S.W.3d 438 (2001).

          The issue before the Court of Appeals in the underlying action was whether the trial court

had abused its discretion in denying Gerber’s motion for protective order and requiring it to



5
    The Mitchell firm references the doctrines of res judicata and collateral estoppel, the latter
    being the claim preclusion “facet” of res judicata; it does not argue the issue preclusion. See
    Mason v. State, 206 S.W.3d 869 (Ark. 2005).


                                                   6
          Case 4:19-cv-00033-JM Document 49 Filed 08/31/20 Page 7 of 13



produce documents that it had withheld based on a claim of privilege. Also before the court was

whether the trial court had abused its discretion when it refused to require CECO and Alberici to

return or destroy privileged documents it had already produced. The issue currently before this

Court is whether the Mitchell firm failed to exercise diligence and skill on behalf of Gerber

between January 15, 2016 and March 25, 2016. The issues are not the same. While the Court of

Appeals certainly discussed multiple actions taken or not taken by the Mitchell firm during the

course of discovery in the underlying action, starting in 2013, that could be the basis of a

malpractice case, the Mitchell firm’s negligence was not adjudicated. Furthermore, the appeal

was interlocutory pursuant to Rule 2(f) of the Arkansas Rules of Appellate Procedure; it did not

result in a final judgment. The Court of Appeal’s finding that the circuit court did not abuse its

discretion regarding discovery matters was not essential to the judgment eventually entered in

the underlying action. The opinion by the Arkansas Court of Appeals does not establish that the

Mitchell firm is entitled to summary judgment based on the statute of limitations.

        There are genuine issues of material fact regarding the dates of occurrence of the Mitchell

firm’s alleged negligence. Therefore, the Mitchell firm’s motion for summary judgment on the

basis of the statute of limitations is denied.

                                   Proximate Cause and Damages

        To prevail in a legal malpractice claim, a plaintiff must prove that “the attorney’s conduct

fell below the generally accepted standard of practice and that such conduct proximately caused

the plaintiff damage.” Evans v. Hamby, 378 S.W.3d 723, 727 (Ark. 2011). Proof of proximate

cause requires a plaintiff to show that “but for the negligence of the attorney, the result in the

underlying action would have been different.” Barnes v. Everett, 95 S.W.3d 740, 744 (Ark.

2003) (internal citations omitted). Causation is normally, but not always, a fact question for the



                                                  7
          Case 4:19-cv-00033-JM Document 49 Filed 08/31/20 Page 8 of 13



jury. Stecker v. First Commercial Trust, 962 S.W.2d 792, 796 (Ark. 1998). It only becomes a

question of law if reasonable minds could not differ. Craig v. Traylor, 915 S.W.2d 257, 260

(Ark. 1996) (overruled on other grounds).

       In its motion for summary judgment on this issue, the Mitchell firm relies on the

complaint filed in this action and Gerber’s responses to discovery to establish that, as a matter of

law, Gerber has no proof of causation. In its complaint, filed before the underlying action had

concluded, Gerber alleged damages for the attorneys’ fees it incurred when it hired new counsel

and “attempt[ed] to assert the objections based upon attorney-client privilege and work product

and to obtain the return of privileged documents which defendants produced.” (Doc. No. 1, p.

3). Gerber also stated “[a]dditionally, while the underlying litigation has not been concluded, it is

probable that the production of the privileged documents will adversely [affect] the outcome of

that litigation.” Id. In response to discovery asking Gerber to identify “each specific document

which you contend was subject to ‘attorney-client privilege and work product doctrine’ and

which has proximately caused damage to plaintiff regarding the outcome in the underlying

action,” Gerber stated that it was not currently able to respond to this interrogatory because the

underlying action had not yet concluded. (Doc. No. 11-5, p. 10).

       Since the conclusion of the underlying action in February of 2020, Gerber has not filed an

amended complaint clarifying its claim for damages nor does the record contain any evidence of

any supplemental discovery on this issue. In its response to the Mitchell firm’s motion for

reconsideration, Gerber does not put forth any evidence or argument to establish that but for the

Mitchell firm’s alleged negligence in February of 2016, the results in the underlying action

would have been different. In the absence of such evidence, Gerber cannot establish proximate

cause under Arkansas law, and the Mitchell firm is entitled to summary judgment on the claims



                                                 8
              Case 4:19-cv-00033-JM Document 49 Filed 08/31/20 Page 9 of 13



against it.

        Gerber argues that it is has established that the Mitchell firm’s negligence proximately

caused its damages in the form of the attorneys’ fees it paid to its replacement counsel for

“attempting to remedy the defendants’ breach of the standard of care . . . as a result of the

defendants’ failure to assert privilege in February, 2016.” (Doc. No. 47, p. 5). Even assuming

that but for the Mitchell firm’s mishandling of discovery responses, privileged documents would

not have been turned over and Gerber would not have felt compelled to hire new counsel in an

attempt to mitigate any harm caused by the production of privileged documents—Gerber has not

met its burden of proof to establish proximate cause in a legal malpractice claim.

        Gerber relies on Liles v. Liles, 711 S.W.2d 447 (Ark. 1986) as authority for the argument

that it is entitled to damages in the form attorneys’ fees incurred when a new attorney is hired to

fix the errors of a previous attorney. Liles was a divorce action in which Ms. Liles sued her ex-

husband and his attorney, Dave Herrod, to set aside the property settlement agreement those two

had improperly induced her to sign; she also sought to recover her attorney’s fees and expenses

incurred in the action. The Arkansas Supreme Court affirmed the decision of the chancellor

setting aside the property settlement agreement and awarding compensatory damages “in an

amount equal to her attorney’s fees costs and expenses in litigating this action,” damages it found

were proximately caused by Mr. Lile and his attorney’s “conspiratorial and fraudulent acts.”

Liles was not a legal malpractice action and, consequently, does not support Gerber’s claims for

fees absent a showing that the result in the underlying action would have been different but for

the Mitchell firm’s negligent actions.

        In the absence of any Arkansas law to advance its argument, Gerber relies on case law




                                                  9
         Case 4:19-cv-00033-JM Document 49 Filed 08/31/20 Page 10 of 13



from other jurisdictions to support its claim for the “corrective fees” 6 it incurred. Several of the

cases Gerber relies on do not involve negligence occurring in the course of litigation: Callahan v.

Gibson, Dunn & Crutcher LLP, 125 Cal. Rptr. 3d 120 (Cal. App. 2011) (attorney’s negligent

drafting of a family partnership agreement led to litigation against clients); Gefre v. Davis Wright

Tremaine, LLP, 306 P.3d 1264 (Alaska 2013) (attorney’s negligence in a corporate matter led to

litigation against client); Larson v. Norkot Mfg., Inc., 653 N.W.2d 33 (ND 2002) (attorney was

negligent in not including an indemnity provision in a sales contract that caused client to incur

damages in subsequent litigation); John Kohl & Co. P.C. v. Dearborn & Ewing, 977 S.W.2d 528

(Tenn. 1998) (client was awarded legal fees incurred in hiring new counsel to correct the

negligent attorney’s errors in drafting and administering the company’s profit-sharing plan and in

giving incorrect legal advice); Sorenson v. Fio Rito, 413 N.E.2d 47 (Ill. App. 1980) (attorney

failed to timely file certain inheritance and estate tax forms for the client requiring client to pay

penalties and interest). These cases are not instructive to the case at hand.

       Gerber does cite to three legal malpractice actions from other jurisdictions arising out of

negligence occurring in the course of litigation. In the New York case of Leach v. Bailly, 57

A.D.3d 1286, 870 N.Y.S.2d 138 (2008), a corporation and its sole shareholder were sued for

specific performance for the conveyance of real property. Partial summary judgment was

entered against the corporation and the shareholder on the issue of liability. The shareholder

retained different counsel and successfully appealed the summary judgment against him.


6
  This term comes from a Tennessee case relied on by Gerber in which the court “note[d] that
there are three categories of attorney's fees that may constitute damages resulting from legal
malpractice: (1) ‘initial fees’ a plaintiff pays or agrees to pay an attorney for legal services that
were negligently performed, (2) ‘corrective fees’ incurred by the plaintiff for work performed to
correct the problem caused by the negligent lawyer, and (3) ‘litigation fees,’ which are legal fees
paid by the plaintiff to prosecute the malpractice action against the offending lawyer. John Kohl
& Co. P.C. v. Dearborn & Ewing, 977 S.W.2d 528, 534 (Tenn. 1998).

                                                  10
           Case 4:19-cv-00033-JM Document 49 Filed 08/31/20 Page 11 of 13



          In an appeal of the subsequent malpractice action against the first attorneys, the appellate

court found that the shareholder was entitled to recover fees paid to the successor attorneys for

the successful appeal reversing the finding of personal liability against him. The Leach case

does not support Gerber’s contention that it should be awarded attorneys’ fees paid to successor

attorneys to lodge an interlocutory appeal of a discovery issue without any evidence that the

outcome in the underlying action would have been different had the Mitchell firm not grossly

mishandled discovery.

          Neither does the Ohio malpractice case cited by Gerber support its claim to recover fees

as damages in this case. In Green v. Bailey, 2008-Ohio-3569, a jury found that the attorney was

negligent for, among other failings, not using the tools of discovery and failing to meet discovery

deadlines. The jury entered a verdict for the attorney, though, finding that the attorney’s

negligence did not cause the clients any damage. The clients filed a motion for new trial on their

claim for successor attorney’s fees. The trial court granted the motion, citing to the

comprehensive motion for reconsideration filed by the successor attorneys in the underlying

action—which, though it was never ruled on, the court stated could lead to a “reasonable

inference . . . that the vigorous representation by the new attorneys was beneficial” to the clients

in reaching a favorable settlement four months later. On appeal, the court reinstated the jury’s

verdict and entered judgment in favor of the attorney defendants. In so doing, the appellate court

stated:

          Attorney fees incurred to rectify, or to attempt to rectify, the malpractice are
          recoverable as indirect, or consequential, damages in a legal malpractice action,
          even when the rectification is achieved through a settlement. But recovery is
          warranted only where the factfinder is persuaded that the fees and expenses of the
          successor attorney were causally related to an established cause of action for
          malpractice.

Id. at ¶ 17 (emphasis added) (internal citations omitted.) This tracks the law in Arkansas: to


                                                   11
         Case 4:19-cv-00033-JM Document 49 Filed 08/31/20 Page 12 of 13



establish damages proximately caused by an attorney’s negligence, a plaintiff must first prove

that but for the attorney’s negligence, the outcome in the underlying action would have been

more favorable.

       Finally, Gerber cites to Nettleton v. Stogsdill, 387 Ill. App. 3d 743, 899 N.E.2d 1252

(2008) to support its claim for successor legal fees. In Nettleton, the negligence of attorney

Stogsdill resulted in the dismissal of Nettleton’s divorce petition. This required Nettleton to file

a second petition for divorce—which was done a week after the dismissal and was also filed by

Stogsdill. A couple of months after the second petition was filed, Stogsdill’s representation of

Nettleton was “terminated.” 7 Nettleton was represented by four other law firms during the two

years it took to reach a settlement in the divorce proceeding.

       In the subsequent malpractice action against Stogsdill, the trial court entered summary

judgment for the attorney, finding that Nettleton had not presented evidence of actual damage

because she did not show that but for Stogdill’s negligence, she would have received a larger

award. The appellate court reversed, holding that “a legal malpractice plaintiff may recover as

actual damages the attorney fees incurred as a result of the defendant's malpractice, so long as

the plaintiff can demonstrate she would not have incurred the fees in the absence of the

defendant's negligence.” Id. at 753, 1261. In so finding, the court emphasized that “[a]s a result

of defendants' alleged malpractice, a directed finding was entered on plaintiff's first dissolution

petition. Thus, to remedy defendants' negligence and to obtain a divorce, plaintiff was required to

incur attorney fees to file and prosecute the second dissolution petition.” Id. at 750, 1259. As the

Mitchell firm points out, Gerber was not “required” to incur successor attorneys’ fees to appeal




7
  The opinion does not indicate at whose initiative the attorney-client relationship was
terminated.
                                                 12
           Case 4:19-cv-00033-JM Document 49 Filed 08/31/20 Page 13 of 13



the trial court’s discovery orders, it chose to do so. Not only was the appeal not required, it was

unsuccessful. While it failed in its attempt to claw back privileged documents, Gerber offered no

evidence that the production of any privileged document under the Mitchell firm’s watch made a

difference to the outcome in the underlying action.

          To prevail on a legal malpractice claim in Arkansas, a plaintiff is required to establish

that but for the negligence of the attorney, the result in the underlying action would have been

different. Evans, supra. The facts of this case fit squarely with a logical application of Arkansas

law, and the other-jurisdiction cases cited by Gerber do not lend support to its argument that a

different burden of proof should apply in this case. The Mitchell firm’s motion for summary

judgment on the issue of proximate cause is granted.

            Defendants’ Motion for Leave to File an Amended Answer and Counterclaim

          Defendant’s motion for leave to file an amended answer and counterclaim seeking to

recover for unpaid fees it claims it is owed by Gerber is untimely. The case has been pending for

over a year and a half, and the discovery cutoff date has passed. Therefore, this motion is

denied.

                                              Conclusions

          For the reasons stated above, Defendants’ Motion for Summary Judgment (Doc. Nos. 11,

29) is GRANTED; Defendants’ Motion in Limine (Doc. No. 35) is MOOT; and Defendants’

Motion for Leave to File an Amended Answer and Counterclaim (Doc. No. 44) is DENIED.

          IT IS SO ORDERED this 31st day of August, 2020.



                                                        ______________________________
                                                        James M. Moody Jr.
                                                        United States District Judge



                                                   13
